FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA JAN 2 0 2012
Clerk, U.S. District & Bankruptcy
DEBORAH DIANE FLETCHER’ ) Courts for the District ot Co|umbia

)
Plaintiff, )

) n

v_ ) Civil Act1on N0.  
)
U.S. POST OFFICE, )
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Hairzes v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short land plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Browrz v. Calzfarzo, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges that she "had put in an investigation with the Defendant, of her mail, and
did not get any reaply [sic] back." Compl. at 2. She "believe[s] that mail fault [sic] has been
going on for . . . years" in Miami, Orlando and Maryland, id., and she charges defendant "with
taken [sic] part in mail fault [sic] and prejudice." Ia’. at 3.

The complaint neither includes a short and plain statement of a claim showing plaintiff s
entitlement to relief nor gives fair notice to defendant of the claim asserted. As drafted, the
complaint fails to comply with Rule S(a), and, therefore, it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

/_4€)/

U 1ted S t istrictJudge

DATE; j{,,`_ /?,L¢l?/ w /{gW/Wy)